Citation Nr: 0616718	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to effective date earlier than November 18, 1998, 
for an evaluation in excess of 10 percent for post-traumatic 
stress disorder.

(The issue of entitlement to an evaluation in excess of 
50 percent for post-traumatic stress disorder is the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	Keith A. Snyder, Attorney-at-
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Medical & Regional Office Center (RO).  The RO granted a 
30 percent evaluation for post-traumatic stress disorder, 
effective December 28, 1998.  

In May 2002, the RO found clear and unmistakable error in the 
January 2002 rating decision in assigning the veteran an 
effective date of December 28, 1998, for the increased 
evaluation for post-traumatic stress disorder and determined 
that the correct effective date was November 18, 1998.  The 
veteran has stated that this does not satisfy his appeal.


FINDINGS OF FACT

1.  In an August 1996 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent evaluation, effective March 24, 1994.  The veteran 
did not appeal the decision.  

2.  On December 10, 1998, a private examination report, dated 
November 18, 1998, was received by VA and is an informal 
claim for increase for post-traumatic stress disorder.  

3.  It was factually ascertainable from the evidence of 
record that an increase in the service-connected post-
traumatic stress disorder occurred on November 18, 1998.

4.  There was no informal claim, formal claim, or written 
intent to file a claim for an increased evaluation for post-
traumatic stress disorder between August 1996 and November 
18, 1998.  


CONCLUSION OF LAW

1.  The August 1986 rating decision, which granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent evaluation, effective March 24, 1994, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).

2.  The legal criteria for an effective date prior to 
November 18, 1998, for the award of an evaluation in excess 
of 10 percent for post-traumatic stress disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.157(b), 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letter dated in June 2004, VA advised the veteran of the 
essential elements of the VCAA.  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim but that he must provide 
enough information so that VA could request any relevant 
records.  It told him that it was responsible for obtaining 
any evidence held by a government agency.  The veteran was 
also informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  The 
March 2004 letter has provided the veteran with the proper 
notice.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The veteran has had ample 
opportunity to respond to the June 2004 letter, supplement 
the record, and participate in the adjudicatory process after 
the notice was given, and the case was then readjudicated by 
the RO in November 2002, when VA issued a statement of the 
case, and in December 2005, when it issued a supplemental 
statement of the case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  A letter addressing these elements has 
not been sent to the veteran; however, the veteran has not 
been prejudiced by such.  Specifically, he meets veteran 
status, he is service connected for post-traumatic stress 
disorder, he is aware of the evidence necessary to establish 
higher evaluations for post-traumatic stress disorder, and 
how effective dates are assigned.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Thus, any error in the failure to 
issue a letter addressing these elements is harmless.  

VA has obtained VA medical records and private medical 
records.  The veteran has submitted private medical records.  
VA has not provided the veteran with an examination in 
connection with the claim for an earlier effective date 
(versus his claim for increase for post-traumatic stress 
disorder); however, in this case, the effective date is 
determined based upon evidence already in the claims file.  
Additionally, a claim for an earlier effective date does not 
meet the statutory requirements for entitlement to a VA 
examination.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Earlier Effective Date

The veteran has not made any arguments as to why he feels he 
warrants an earlier effective date for the award of an 
evaluation in excess of 10 percent for post-traumatic stress 
disorder prior to November 18, 1998.  

Governing regulations provide that a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2005).  In a claim for an increased 
evaluation, unless specifically provided otherwise, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An 
effective date for a claim for increase may be granted prior 
to the date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the 
date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. §§ 3.400(o)(2) (2005); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a) (2005), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  

Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of outpatient or hospital examination 
or admission will be accepted as an informal claim for 
increased benefits if it meets the requirements of this 
section.  See Servello, 3 Vet. App. at 199.  When the record 
is from VA, the date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  38 C.F.R. 
§ 3.157(b)(1).  When the evidence is from a private 
physician, the date of receipt of such evidence will be 
accepted as an informal claim for increase when the evidence 
furnished by or on behalf of the claimant is within the 
competence of the physician and shows the reasonable 
possibility of entitlement to benefits.  Id. at (b)(2) 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than November 18, 1998, for the award 
of an evaluation in excess of 10 percent for post-traumatic 
stress disorder.  The veteran did not appeal the August 1996 
decision, which assigned a 10 percent evaluation for post-
traumatic stress disorder, and thus it is final as to the 
10 percent evaluation assigned at that time.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  

On November 18, 1998, the veteran underwent a 
neuropsychological and post-traumatic stress disorder 
evaluation.  This report was received by VA on December 10, 
1998, when the veteran had a hearing before the Board of 
Veterans' Appeals on a different claim (the document, 
however, is date-stamped December 28, 1998).  Thus, in 
accordance with 38 C.F.R. § 3.157(b)(2), such record is 
deemed to be an informal claim for increase for post-
traumatic stress disorder.  Under that regulation, it is the 
date of receipt of the private medical evidence that is 
considered to be the date of submission of the informal 
claim.  Id.  The RO correctly chose the date of receipt of 
such evaluation as the date of claim (although they used the 
date the document was date-stamped as opposed to the date the 
veteran submitted to VA via a hearing before the Board) and 
granted the November 18, 1998, date based upon a finding that 
the increase was factually ascertainable within one year of 
the date of claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  This is the correct effective date for the 
increase. 

There are no other records in the claims file dated within 
the one-year period prior to the December 1998 claim to 
establish that an increase in the service-connected 
disability had occurred.  Therefore, November 18, 1998, is 
the earliest effective date that can be granted for the award 
of an increased evaluation for post-traumatic stress disorder 
based upon the facts in this case.  See id.  

Submitted with the November 1998 evaluation was a July 1995 
private psychiatric evaluation, which showed increased 
symptomatology of post-traumatic stress disorder.  That 
document was received by VA in December 1998, and thus was 
part of the veteran's informal claim for increase.  VA must 
review all the evidence of record (not just evidence not 
previously considered) to determine the proper effective 
date, see Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  
However, the Court and VA's General Counsel have interpreted 
the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as 
meaning that if the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997); 38 C.F.R. § 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  Here, July 1995 is more than one 
year prior to the date of claim.  

The Board has considered whether the veteran filed an 
informal claim for increase prior to December 1998 and finds 
nothing in the record to support such a finding. See 38 
C.F.R. § 3.155 (2005).  The veteran had filed a claim for 
service connection for hepatitis, and the evidence submitted 
in 1996 and 1997 pertains to that disability.  

For the above reasons, the Board finds that the preponderance 
of the evidence is against a finding that an effective date 
earlier than November 18, 1998, for the award of an 
evaluation in excess of 10 percent for post-traumatic stress 
disorder is warranted.  The benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

An effective date earlier than November 18, 1998, for the 
award of an increased evaluation for post-traumatic stress 
disorder is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


